Citation Nr: 1607451	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-28 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska 

In a December 2013 decision, the Board remanded the claim for service connection for obstructive sleep apnea to obtain an addendum medical opinion.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2013, the Board remanded the Veteran's claim to obtain an opinion as to whether the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected PTSD.  

The Veteran was subsequently afforded a VA examination in February 2014.  In relevant part, the examiner opined that the Veteran's obstructive sleep apnea was less likely than not caused by or aggravated by his service-connected PTSD.  In rendering his opinion, the examiner reviewed an article submitted by the Veteran's attorney regarding a potential connection between PTSD and sleep disordered breathing.  The examiner opined that the article did not demonstrate with "scientific proof" a cause and effect relationship.  He explained that the article was "one" study and that exhaustive VA research on the matter found no demonstrable "definitive" cause and effect relationship.  He also concluded that the Veteran's sleep apnea was caused by excessive weight gain and other documented risk factors.  However, the examiner did provide any rationale for the conclusion that the Veteran's sleep apnea was not aggravated by his service-connected PTSD.  Instead, he appears to have focused on the causal relationship only.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records.

2.  After completing the above development, the AOJ should refer the Veteran's claims file to the February 2014 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's obstructive sleep apnea.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  He or she should specifically consider the medical article submitted by the Veteran's representative.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

A) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is causally or etiologically related to his military service.  

B) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused by his service-connected PTSD.  

C) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was permanently aggravated (increased in severity) by his service-connected PTSD.

In rendering his or her opinion, the examiner should address both the causation and aggravation questions in his or her rationale.  In other words, even if the Veteran's PTSD did not cause his sleep apnea, the examiner should address whether his PTSD could have worsened his sleep apnea.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




